Exhibit 10.1

 


EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is dated as of April 16, 2003, and is
by and among (1) Elgar Holdings, Inc., a Delaware corporation (“EHI”), (2) J.F.
Lehman Equity Investors I, L.P. (“JFL”), (3) each of the parties listed on
Exhibit A hereto under the heading “Consenting Shareholders” (each, a
“Consenting Shareholder”) which beneficially own in the aggregate (a) 10,000
shares (subject to increase as a result of the issuance of additional shares in
payment of dividends) of EHI’s Series A 10% Cumulative Redeemable Preferred
Stock (the “Series A Preferred Stock”), (b) 679 shares of EHI’s Series B 6%
Cumulative Convertible Preferred Stock (“Series B Preferred Stock”) and (c) 543
shares of EHI’s Series C 6% Cumulative Convertible Preferred Stock (“Series C
Preferred Stock”), and (4) OCM Principal Opportunities Fund II, L.P. (“POF”) and
OCM/GFI Power Opportunities Fund, L.P. (“Power”, and together with POF, the
“Consenting Noteholders”), which together beneficially own $66,050,000 in
aggregate principal amount of EHI’s 9-7/8% Senior Notes due 2008 (the “Existing
Notes”) issued under that certain indenture dated as of February 3, 1998 (as
amended or supplemented, the “Indenture”), between JFL-EEC Merger Sub Co., a
Delaware corporation and predecessor to EHI, and The Bank of New York (as
successor trustee to United States Trust Company of New York), as trustee (the
“Trustee”), as modified and amended by that certain First Supplemental Indenture
dated as of February 3, 1998, by and among EHI, subsidiaries of EHI listed on
the signature pages thereto and the Trustee and that certain Second Supplemental
Indenture dated as of May 29, 1998, by and among EHI, subsidiaries of EHI listed
on the signature pages thereto and the Trustee.  For purposes hereof, the
Consenting Shareholders and the Consenting Noteholders shall collectively be
referred to as the “Consenting Holders” and each individually shall be referred
to as a “Consenting Holder”.

 


RECITALS

 

A.                                   EHI, JFL and the Consenting Holders have
engaged in good faith negotiations with the objective of reaching an agreement
with regard to a financial restructuring of EHI involving the Existing Notes and
its outstanding equity securities.

 

B.                                     EHI, JFL and the Consenting Holders now
desire to implement a financial restructuring (the “Financial Restructuring”) of
EHI on substantially the terms set forth herein and in the term sheet (the “Term
Sheet”) attached hereto as Exhibit B.  Unless this Agreement otherwise requires,
the term “Financial Restructuring” shall not include the transactions described
in paragraph C below.

 

C.                                     In connection with the Financial
Restructuring, POF, Power, EHI and JFL desire that certain bridge financing be
provided to Elgar Electronics Corporation, a wholly owned subsidiary of EHI
(“Elgar”), through:

 

(1)                                  the extension by POF and Power of bridge
loans in an aggregate amount of $25,000,000 to Elgar evidenced by bridge notes
(the “Bridge Notes”) issued pursuant to a loan agreement, the form of which loan
agreement is attached as Exhibit C hereto, and the application of the proceeds
from the Bridge Notes for (i) the repayment in full of outstanding revolver and
term loan borrowings under Elgar’s senior secured credit facility with Ableco
Finance, LLC (the “Cerberus Credit Facility”), (ii) the payment of $250,000 in
renewal and other fees under the Cerberus Credit Facility, (iii) the payment of
funding fees to POF and Power on account of the Bridge Notes, (iv) the payment
or reimbursement of certain reasonable and documented third party legal and
accounting

 

--------------------------------------------------------------------------------


 

expenses of POF, Power, JFL and EHI on account of work up to and including the
date of the Bridge Notes and (v) the remaining balance to be applied to Elgar’s
cash reserves and working capital, in each case, as described herein and in the
Term Sheet (the “Bridge Loans”); and

 

(2)                                  in connection with and as an inducement to
the issuance of the Bridge Notes (i) the deposit by JFL or its affiliate of up
to $6,000,000 in cash or such other amount as described in Section 8(c) below
(the “Collateral”) in an account for the benefit of the holders of the Bridge
Notes in support of a guaranty of the Bridge Notes, and (ii) to the extent that
the fees paid or payable under the Cerberus Credit Facility as described in
clause (1)(ii) of this Recital C exceed $250,000 (the “Excess Cerberus
Liabilities”), and to the extent that the amount of the Collateral is less than
$5,700,000 as of the business day immediately prior to the date of commencement
of the Exchange Offer, as more fully described in Section 8(c) below (the
“Collateral Shortfall” and, together with the Excess Cerberus Liabilities, the
“JFL Obligation”), JFL shall, or shall cause its affiliate to, purchase
additional New Notes, Series D Preferred Stock and New Common Stock (each as
defined below) in the same proportions as, and as part of, the New JFL
Investment (as defined below) for cash in an aggregate amount equal to the sum
of the Excess Cerberus Liabilities and the Collateral Shortfall, in each case,
as described herein and in the Term Sheet.

 

D.                                    EHI, JFL and the Consenting Holders desire
to consummate the Financial Restructuring through:

 

(1)                                  an exchange offer as described herein and
in the Term Sheet by EHI for all $90,000,000 of the Existing Notes in exchange
for (i) $60,000,000 of EHI’s 9% Senior Notes due February 1, 2008 (the “New
Notes”), with the principal terms as described in Exhibit D hereto,
(ii) $30,000,000 in stated liquidation value of EHI’s Series D 10.5% Senior
Cumulative Redeemable Preferred Stock, due February 1, 2008 (the “Series D
Preferred Stock”) and (iii) 750,000 shares of new Class A Common Stock of the
Company, par value $0.01 per share (the “New Common Stock”), representing 75% of
the New Common Stock to be outstanding upon consummation of the Financial
Restructuring but without giving effect to the New JFL Investment and assuming
no Existing Notes are purchased pursuant to the Cash Alternative (as defined
below) (the “Exchange Offer”); provided that the Exchange Offer may offer
holders of Existing Notes the option to exchange their Existing Notes for cash
in amounts as may be determined by the Consenting Noteholders (the “Cash
Alternative”); provided further that holders of Existing Notes who participate
in the Exchange Offer shall not be entitled to receive interest accrued on the
Existing Notes from February 1, 2003, and no value shall be paid in respect of
such accrued interest with respect to holders who elect to accept the Cash
Alternative;

 

(2)                                  the restatement and amendment of EHI’s
certificate of incorporation, the form of which is attached as Exhibit E hereto,
to reclassify EHI’s outstanding common stock, par value $0.01 per share (the
“Old Common Stock”), Series A Preferred Stock, Series B Preferred Stock and
Series C Preferred Stock (collectively, the “Old Equity Securities”) into an
aggregate of (i) $3,500,000 in stated liquidation value of Series D Preferred
Stock and (ii) 250,000 shares of New Common Stock, representing 25% of the New
Common Stock to be outstanding upon consummation of the Financial Restructuring
but without giving effect to the New JFL Investment and assuming no Existing
Notes are purchased pursuant to the Cash Alternative, with the holders of

 

2

--------------------------------------------------------------------------------


 

Series A Preferred Stock to be allocated, pro rata, $3,500,000 in stated
liquidation value of the Series D Preferred Stock and 125,000 shares of New
Common Stock, and the holders of the Old Common Stock, Series B Preferred Stock
and Series C Preferred Stock to be allocated pro rata, on a fully diluted,
as-converted basis, 125,000 shares of New Common Stock (the “Charter
Amendment”);

 

(3)                                  the cancellation of all outstanding
warrants (the “Warrants”) held by the Consenting Shareholders to purchase an
aggregate of 707,488 shares of Old Common Stock;

 

(4)                                  consent solicitations pursuant to which EHI
will seek to obtain consents to (i) certain modifications to the Indenture, the
form of which is attached as Exhibit F hereto (the “Indenture Amendment”) and
(ii) a prepackaged bankruptcy of EHI in the event that the Exchange Offer is not
consummated which prepackaged bankruptcy shall seek to replicate the successful
completion of the Financial Restructuring as contemplated herein and in the Term
Sheet (other than the Cash Alternative) subject to such changes as may be
required under applicable Bankruptcy Laws (as defined below) in order to make
the plan of reorganization thereunder confirmable (the “Contingency Plan”);
provided, that such changes shall be approved by POF and Power in their sole
discretion;

 

(5)                                  the amendment or refinancing of the Bridge
Loans, as described herein and in the Term Sheet (the “Credit Facility
Amendment”);

 

(6)                                  implementation of a new management
incentive plan as described in the Term Sheet (the “Management Incentive Plan”);
and

 

(7)                                  the transfer of the Collateral to EHI by
POF and Power on JFL’s behalf in exchange for the issuance by EHI to JFL or its
affiliate of up to (i) $8,000,000 of New Notes, (ii) $4,000,000 in stated
liquidation value of Series D Preferred Stock and (iii) 100,000 shares of New
Common Stock as described herein and in the Term Sheet (the “New JFL
Investment”); provided that to the extent that less than $6,000,000 in cash is
deposited as the Collateral on or prior to the business day immediately prior to
the date of commencement of the Exchange Offer (as described in Section 8(c)
below), the amount of New Notes, Series D Preferred Stock and shares of New
Common Stock to be issued by EHI to JFL or its affiliate as the New JFL
Investment shall be proportionately reduced; and provided further that the
amount of New Notes, Series D Preferred Stock and shares of New Common Stock to
be issued by EHI to JFL or its affiliate as the New JFL Investment shall be
proportionately increased to the extent that JFL or its affiliate is required to
purchase for cash such New Notes, Series D Preferred Stock and shares of New
Common Stock in an amount equal to the sum of the Excess Cerberus Liabilities
and the Collateral Shortfall as described herein and in the Term Sheet.

 

E.                                      To expedite and ensure the
implementation of the Financial Restructuring, each of POF and Power is prepared
to commit, on the terms and subject to the conditions of this Agreement, to
extend the Bridge Loans and to perform its other obligations hereunder with
respect thereto.

 

F.                                      To expedite and ensure the
implementation of the Financial Restructuring, JFL is prepared to commit, on the
terms and subject to the conditions of this Agreement, to deposit the

 

3

--------------------------------------------------------------------------------


 

Collateral, to make or cause its affiliate to make the New JFL Investment, to
vote or cause its affiliates to vote in favor of the transactions contemplated
hereby and to perform its other obligations hereunder with respect thereto.

 

G.                                     To expedite and ensure the implementation
of the Financial Restructuring, each of the Consenting Noteholders is prepared
to commit, on the terms and subject to the conditions of this Agreement, (i) to
deliver, or cause its affiliates to deliver, a consent with respect to the
modifications to the terms of the Existing Notes pursuant to the Indenture
Amendment, (ii) to tender, or cause its affiliates to tender, for exchange in
the Exchange Offer its Existing Notes pursuant to the terms of the Exchange
Offer and (iii) to perform its other obligations hereunder with respect thereto.

 

H.                                    To expedite and ensure the implementation
of the Financial Restructuring, each of the Consenting Shareholders is prepared
to commit, on the terms and subject to the conditions of this Agreement, (i) to
vote in favor of the Charter Amendment, (ii) to become a party to the new
Stockholders Agreement to be entered into upon consummation of the Financial
Restructuring, the form of which is attached as Exhibit G hereto (the “New
Stockholders Agreement”), (iii) to consent to the termination of the current
Shareholders Agreement (the “Old Shareholders Agreement”), (iv) to consent to
the termination of the Warrants and the related Warrantholder Registration
Rights Agreement and (v) to perform its other obligations hereunder with respect
thereto.

 

I.                                         To expedite and implement the
Financial Restructuring, EHI is prepared to commit to commencing (i) the
Exchange Offer, (ii) the consent solicitation with respect to the Indenture
Amendment, the Charter Amendment and the Contingency Plan and (iii) the other
transactions contemplated hereby as expeditiously as possible.

 

J.                                        EHI, JFL and the Consenting Holders
are prepared to vote for (or cause their respective affiliates to vote for) and
to implement the Contingency Plan if the Exchange Offer as contemplated herein
is not consummated.

 


TERMS

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EHI, JFL and each
Consenting Holder hereby agree as follows:

 

1.                                       Means For Effectuating the Bridge
Financing and the Financial Restructuring.  EHI, JFL, Power and POF intend that
the bridge financing for Elgar shall be accomplished by the extension of the
Bridge Loans, the deposit of the Collateral and the agreement of JFL to purchase
or cause its affiliate to purchase additional New Notes, Series D Preferred
Stock and New Common Stock as part of the New JFL Investment for cash in an
aggregate amount equal to the Excess Cerberus Liabilities, if any, on the terms
described herein and in the Term Sheet.  EHI, JFL and the Consenting Holders
intend that the Financial Restructuring shall be accomplished by (1) the
Exchange Offer, (2) the Charter Amendment, (3) the cancellation of the Warrants,
(4) the Indenture Amendment, (5) the Credit Facility Amendment, (6) entering
into the New Stockholders Agreement, (7) the implementation of the Management
Incentive Plan and (8) the New JFL Investment (including the Collateral
Shortfall, if any, but excluding the Excess Cerberus Liabilities, if any), all
to occur, if at all, substantially contemporaneously, on the terms described
herein and in the Term Sheet.  EHI, JFL and the Consenting Holders further
intend

 

4

--------------------------------------------------------------------------------


 

that, in the event that the Exchange Offer is not consummated, the Financial
Restructuring shall be effected through the Contingency Plan.

 

2.                                       Lockup Period.  For a period commencing
with the date hereof until the earlier to occur of (i) termination of the
applicable Consenting Holder’s obligations under this Agreement pursuant to
Section 9 hereof and (ii) consummation of the Exchange Offer (such period, the
“Lockup Period”), each of the Consenting Holders hereby agrees not to sell,
assign, transfer, hypothecate or otherwise dispose of, directly or indirectly
any Existing Notes, Warrants or Old Equity Securities beneficially owned by it
(including Existing Notes (“Future Notes”) or Old Equity Securities (“Future
Shares”) acquired by it beneficially after the date hereof, except as required
pursuant to the Financial Restructuring), unless the transferee thereof agrees
in writing for the benefit of the other parties hereto to be bound by all of the
terms of this Agreement and executes a counterpart signature page of this
Agreement and the transferor provides EHI with a copy thereof.  This Agreement
shall in no way be construed to preclude the Consenting Holders from acquiring
additional Existing Notes and/or Old Equity Securities; provided that any
additional Existing Notes and/or Old Equity Securities so acquired shall
automatically be deemed to be subject to all of the terms and conditions of this
Agreement for so long as this Agreement remains in effect.

 

3.                                       Ownership and Authority; Voting and
Tendering; Confidentiality.

 

a.               Each of the Consenting Holders represents (as to itself only)
that, as of the date hereof, it is the beneficial owner of the Existing Notes,
Old Equity Securities or Warrants, as the case may be, set forth opposite its
name on Exhibit A hereto, and further represents that such Consenting Holder
does not beneficially own any other shares of capital stock or indebtedness of
EHI or its subsidiaries (except, in the case of POF and Power, the Bridge
Notes), and in the case of any Future Notes and/or Future Shares acquired by it
or any of its affiliates, on the date such Consenting Holder or affiliate
acquires such Future Notes and/or Future Shares, such Consenting Holder will be
the beneficial owner of such Future Notes and/or Future Shares (as the case may
be).  The Existing Notes beneficially owned and any Future Notes beneficially
owned by any particular Consenting Holder are hereinafter sometimes referred to
as its “Relevant Notes”; the Old Equity Securities and any Future Shares
beneficially owned by any particular Consenting Holder are hereinafter sometimes
referred to as its “Relevant Shares”; and the Relevant Notes and the Relevant
Shares beneficially owned by any particular Consenting Holder are hereinafter
sometimes referred to as its “Relevant Securities”.

 

b.              Each Consenting Noteholder agrees (as to itself only), subject
to Section 9(b) and to the conditions that (i) the material terms of the
applicable agreements implementing the Financial Restructuring are the terms set
forth herein, (ii) all conditions precedent to the Financial Restructuring shall
have been satisfied or waived, (iii) other than with respect to the
Restructuring Documents (as defined below) the forms of which are attached as
Exhibits hereto (provided that the terms of the New Notes and the Indenture
Amendment attached as Exhibits D and F, respectively, hereto shall be subject to
such changes as may be reasonably requested by the relevant trustee), the final
documents applicable to such Consenting Noteholder and required to be executed
in connection with the Exchange Offer are in a form reasonably satisfactory to

 

5

--------------------------------------------------------------------------------


 

such Consenting Noteholder and all agreements required to be executed upon
consummation of the Exchange Offer have been entered into by all applicable
parties and have become effective (provided that this condition shall be deemed
satisfied if the only condition to the effectiveness of any such agreement is
the execution and delivery of such agreement by such Consenting Noteholder) and
(iv) this Agreement shall not have been terminated pursuant to Section 9 hereof,
that such Consenting Noteholder (1) shall deliver a consent with respect to its
Relevant Notes to modify the terms of the Indenture pursuant to the applicable
Indenture Amendment, (2) shall become a party to the New Stockholders Agreement
upon consummation of the Financial Restructuring, (3) shall tender all, and
shall not withdraw any, of its Relevant Notes in the Exchange Offer pursuant to
the terms of the Restructuring Documents in exchange for New Notes, Series D
Preferred Stock and New Common Stock and shall not elect the Cash Alternative
and (4) shall deliver a consent with respect to its Relevant Notes to vote in
favor of and to implement the prepackaged bankruptcy of EHI pursuant to the
Contingency Plan in the event that the Exchange Offer is not consummated.

 

c.               Each Consenting Shareholder agrees (as to itself only), subject
to Section 9(b) and to the conditions that (i) the material terms of the
applicable agreements implementing the Financial Restructuring are the terms set
forth herein, (ii) other than with respect to the Restructuring Documents the
forms of which are attached as Exhibits hereto (provided that the terms of the
New Notes and the Indenture Amendment attached as Exhibits D and F,
respectively, hereto shall be subject to such changes as may be reasonably
requested by the relevant trustee), the final documents applicable to such
Consenting Shareholder and required to be executed in connection with the
Exchange Offer are in a form reasonably satisfactory to such Consenting
Shareholder and all agreements required to be executed upon consummation of the
Exchange Offer have been entered into by all applicable parties and have become
effective (provided that this condition shall be deemed satisfied if the only
condition to the effectiveness of any such agreement is the execution and
delivery of such agreement by such Consenting Shareholder) and (iii) this
Agreement shall not have been terminated pursuant to Section 9 hereof, that such
Consenting Shareholder (1) shall vote its Relevant Shares to approve the Charter
Amendment, (2) shall become a party to the New Stockholders Agreement upon
consummation of the Financial Restructuring, (3) shall consent to the
termination of the Old Shareholders Agreement, (4) shall consent to the
termination of the Warrants and the related Warrantholder Registration Rights
Agreement and (5) shall deliver a consent with respect to its Relevant Shares to
vote in favor of and to implement the prepackaged bankruptcy of EHI pursuant to
the Contingency Plan in the event that the Exchange Offer is not consummated.

 

d.              Each Consenting Shareholder agrees to the terms and conditions
of that certain letter agreement, dated January 14, 2003, among JFL and the
Consenting Noteholders (the “Confidentiality Agreement”) attached hereto as
Exhibit H and pursuant to which each Consenting Shareholder agrees, among other
things, to keep Confidential Information (as defined therein) confidential in
accordance with the Confidentiality Agreement.

 

6

--------------------------------------------------------------------------------


 

4.                                       Preparation of Documents.  Promptly
upon execution of this Agreement, and to effect the Financial Restructuring,
except as noted below, counsel for EHI and JFL shall prepare (and counsel for
EHI and JFL and counsel for the Consenting Holders shall negotiate) all of the
documentation necessary in the reasonable judgment of counsel for EHI and JFL
and counsel for the Consenting Holders to implement the Financial Restructuring,
including but not limited to the following (in addition to those the forms of
which are attached as Exhibits hereto):

 

a.               the exchange offer and consent solicitation statement
(including the consent and letter of transmittal), providing for the Exchange
Offer and the Indenture Amendment and the Contingency Plan;

 

b.              a plan of reorganization for the Contingency Plan;

 

c.               an indenture with respect to the New Notes to be issued to
Consenting Noteholders and other holders of Existing Notes who tender their
respective Relevant Notes (or other Existing Notes) in the Exchange Offer;

 

d.              an agreement with The Bank of New York, or such other trustee as
may be agreed by EHI, JFL and the Consenting Noteholders, to act as exchange
agent for the Exchange Offer;

 

e.               the Management Incentive Plan;

 

f.                 the Credit Facility Amendment; provided that counsel for POF
and Power shall prepare such documents with respect to any amendment to the
Bridge Loans or refinancing thereof by POF, Power or any of their affiliates;

 

g.              a subscription agreement relating to the New JFL Investment; and

 

h.              the consent solicitation statement to be mailed to the holders
of Old Equity Securities seeking, among other things, their approval of the
Charter Amendment and the Contingency Plan.

 

The Charter Amendment, the New Stockholders Agreement, the Indenture Amendment,
the Bridge Notes, the documents relating to the deposit of the Collateral and
the New JFL Investment and the other documents referred to in (a) through (h)
above are referred to herein as the “Restructuring Documents”.

 

5.                                       Other Undertakings.  EHI hereby agrees
to use its reasonable best efforts to obtain approval of the Charter Amendment
by its shareholders entitled to vote thereon and to comply with its obligations
hereunder.  JFL agrees to (a) use its reasonable best efforts to cause EHI to
comply with its obligations hereunder and (b) vote, or cause its affiliates who
own or possess the power to direct the vote of voting shares of stock of EHI to
vote, in favor of the Charter Amendment, to deliver a consent to vote in favor
of and to implement the prepackaged bankruptcy of EHI pursuant to the
Contingency Plan in the event that the Exchange Offer is not consummated and to
provide any other consents, or execute any other documents, certificates or
instruments, or take any other action necessary or appropriate to effectuate the
Financial Restructuring.  EHI shall keep the Consenting Holders apprised of the
status of matters relating to completion of the Financial Restructuring and the
other transactions contemplated thereby, including promptly furnishing the
Consenting Holders with copies of (i) any amendments or supplements to any of
the Restructuring Documents in advance of any mailing to the applicable

 

7

--------------------------------------------------------------------------------


 

security holders and (ii) any notice or other material communications received
by EHI from any federal, state or other government, governmental or regulatory
agency or body, court of self-regulatory organization, domestic or foreign, with
respect to the Financial Restructuring and the other transactions contemplated
thereby.

 

6.                                       Timetable.  The parties shall use their
reasonable best efforts so that (i) the Exchange Offer is commenced on or prior
to May 15, 2003 and all Restructuring Documents related to the Exchange Offer
are completed by May 12, 2003 and (ii) the Financial Restructuring is completed
by July 30, 2003 (provided, that confirmation of the Contingency Plan by the
bankruptcy court may occur after such date so long as the related proceedings
with respect thereto shall have been commenced prior to such time).

 

7.                                       Support of the Financial
Restructuring.  EHI, JFL and each Consenting Holder will use its reasonable best
efforts to promptly consummate the Financial Restructuring on the terms and
subject to the conditions set forth herein.   None of EHI, JFL or the Consenting
Holders shall object to the consummation of the Financial Restructuring or
otherwise commence any proceeding to oppose, materially delay or alter the
Financial Restructuring or any Restructuring Documents so long as this Agreement
is in effect and the Restructuring Documents contain terms and conditions no
less favorable to the Consenting Holders in any material respect to those
contained herein, subject, in the event of the Contingency Plan, to such changes
as may be required under applicable Bankruptcy Laws to make the plan of
reorganization thereunder confirmable as the same shall be approved by POF and
Power in their sole discretion.

 

8.                                       Bridge Loans; Collateral; New JFL
Investment.

 

a.               Each of EHI, JFL, POF and Power will use its reasonable best
efforts to promptly complete and negotiate all Restructuring Documents required
to effectuate the Bridge Loans on the terms and subject to the conditions set
forth herein and in the Term Sheet.

 

b.              Upon satisfactory completion of such Restructuring Documents
required to effectuate the Bridge Loans and the satisfaction or waiver of any
conditions thereunder to the funding of the Bridge Loans, (i) POF and Power
shall extend the Bridge Loans to Elgar, and EHI shall cause Elgar to issue the
Bridge Notes and to apply the proceeds from the Bridge Notes in accordance with
the terms set forth herein and in the Term Sheet; provided that as a condition
to the making of the Bridge Loans: (1) EHI shall have received a draft audit
report for the fiscal year ended December 28, 2002 from EHI’s current auditor (a
copy of which shall be delivered to POF and Power) on or before the issuance of
the Bridge Notes which draft shall be satisfactory in all respects to POF and
Power, and POF and Power shall have had, and be satisfied in all respects with,
discussions with EHI’s current auditor regarding the content and delivery
thereof; provided, that as soon as available, but not later than three business
days after the issuance of the Bridge Notes, a copy of the signed audit report
relating to the financial statements for the fiscal year ending December 28,
2002, substantially in the form of the draft previously submitted, shall be
delivered to POF and Power and (2) POF and Power shall have received a
certificate of the Chief Executive Officer and Chief Financial Officer of EHI
with respect to the receipt of commitments to deliver the requisite consents
from the holders of Old Equity Securities to

 

8

--------------------------------------------------------------------------------


 

effectuate the Charter Amendment and (ii) JFL shall, or shall cause its
affiliate to, deposit the Collateral to be held in accordance with the terms set
forth herein and in the Term Sheet, including the transfer of the Collateral to
EHI upon consummation of the Exchange Offer to effectuate the New JFL
Investment, and POF and Power shall have received a certificate of a managing
member of the sole general partner of JFL setting forth the amount of the
Collateral and the method of determination thereof.

 

(c)          Notwithstanding anything herein to the contrary, to the extent that
JFL is unable to obtain consents from its limited partners in order provide the
full $6,000,000 in cash of Collateral (which shall be evidenced in the
certificate referenced in clause (b)(ii) above), the obligation of JFL to
deposit the Collateral shall be deemed to be satisfied if JFL or its affiliate
provides not less than $4,800,000 in cash of Collateral (in which event the New
JFL Investment (other than pursuant to the JFL Obligation) shall be reduced to
an amount equal to the Collateral so provided and the New Notes, Series D
Preferred Stock and New Common Stock to be issued by EHI in connection with the
New JFL Investment (other than pursuant to the JFL Obligation) shall be
proportionately reduced).  Notwithstanding the foregoing, JFL or its affiliate
shall be entitled to, but shall not be obligated to, increase the amount of
Collateral on or prior to the business day immediately prior to the date of
commencement of the Exchange Offer up to the full $6,000,000, in which case the
New JFL Investment (other than pursuant to the JFL Obligation) and the New
Notes, Series D Preferred Stock and New Common Stock issuable in connection
therewith shall be proportionately increased; provided, however, that if the
total amount of Collateral on the business day immediately prior to the date of
commencement of the Exchange Offer is less than $5,700,000, such Collateral
Shortfall shall be added to the Excess Cerberus Liabilities and, upon the
issuance of the Bridge Notes, by execution of this Agreement, JFL shall be
deemed to have committed to purchase, or to cause its affiliate to purchase,
additional New Notes, Series D Preferred Stock and New Common Stock in the same
proportions as, and as part of, the New JFL Investment for cash in an aggregate
amount equal to the sum of the Excess Cerberus Liabilities and the Collateral
Shortfall, if any, provided that such subsequent purchase of New Notes, Series D
Preferred Stock and New Common Stock may be deferred by JFL or its affiliate
until cash interest (if any) in excess of (a) $324,000 in the twelve months
following the closing of the Exchange Offer; (b) $340,000 in the twelve months
commencing on the one-year anniversary of the closing of the Exchange Offer; (c)
$356,000 in the twelve months commencing on the two-year anniversary of the
closing of the Exchange Offer; (d) $376,000 in the twelve months commencing on
the three-year anniversary of the closing of the Exchange Offer; and (d)
$400,000 in the twelve months commencing on the four-year anniversary of the
closing of the Exchange Offer (such amounts the “Tax Thresholds”), has been
actually paid to JFL or its affiliate on account of the New Notes initially
acquired by such parties as part of the New JFL Investment, in which cases, only
the amount of such cash interest actually paid to JFL or its affiliate in excess
of the applicable Tax Thresholds shall be applied during the applicable period
for such subsequent purchases.

 

9

--------------------------------------------------------------------------------


 

9.                                       Conditions; Termination.

 

a.               The obligations of JFL or EHI, as applicable, to consummate the
Financial Restructuring are subject to satisfaction (or waiver by JFL in its
discretion) of the following conditions:  (i) the Consenting Holders shall have
performed in all material respects their respective obligations hereunder, (ii)
there shall not have occurred and be continuing any order, decree or ruling by
any court or governmental body having jurisdiction which restrains or enjoins
the consummation of or renders illegal the transactions contemplated hereby or
any action, proceeding, claim or counterclaim by any governmental body or before
any court, authority, agency or tribunal (other than any action, proceeding,
claim or counterclaim by the party seeking to terminate its obligations
hereunder) that challenges any transaction contemplated by the Financial
Restructuring which would reasonably be expected to prohibit, prevent or
materially restrict, limit or delay the consummation of such transaction or any
other transaction contemplated by the Financial Restructuring (an “Adverse
Governmental Ruling”) and (iii) no other person shall have filed a petition or
commenced a proceeding against EHI or any of its subsidiaries under any
provision of any applicable bankruptcy or insolvency laws, whether state,
federal or foreign (collectively, “Bankruptcy Laws”).  In the event of failure
of one or more of the foregoing conditions, JFL may, by written notice to the
Consenting Holders, terminate this Agreement; provided, that such right to
terminate shall not be available to JFL if the Contingency Plan would be
required to be implemented pursuant to this Agreement and the Term Sheet or if
JFL or EHI has breached in any material respect its obligations under this
Agreement, which breach shall have proximately contributed to the occurrence of
the failure of the Financial Restructuring to be consummated.

 

b.              The obligations of each Consenting Holder to consummate the
Financial Restructuring are subject to satisfaction (or waiver by such
Consenting Holder in its discretion) of the following conditions: (i) there
shall not have occurred since December 28, 2002 and prior to closing of the
Financial Restructuring any material adverse change in the business, financial
condition, properties, assets or prospects of EHI and its subsidiaries taken as
a whole, (ii) EHI, JFL and each other Consenting Holder shall have performed in
all material respects their respective obligations hereunder, including entering
into the New Stockholders Agreement, the making of the New JFL Investment and
terminating all outstanding Warrants, as applicable, (iii) the Financial
Restructuring shall have received the requisite corporate approvals by the
shareholders of EHI to the Charter Amendment, (iv)  the Credit Facility
Amendment shall have become effective, (v) 100% of the Existing Notes shall be
validly tendered and not withdrawn in the Exchange Offer and consents to the
Indenture Amendment shall be delivered with respect to all such Existing Notes,
(vi) the Charter Amendment shall have become effective, (vii) there shall be no
material adverse effect on EHI for tax purposes related to the Exchange Offer
(it being understood that a reduction in net operating losses and tax basis in
assets is acceptable but that a material cash tax liability related to the
transaction would not be acceptable), (viii) no Adverse Governmental Ruling
shall have occurred and be continuing, (ix) neither EHI nor any of its
subsidiaries shall have filed a petition or

 

10

--------------------------------------------------------------------------------


 

commenced a proceeding under any provision of any applicable Bankruptcy Laws,
and no other person shall have filed a petition or commenced a proceeding
against EHI or any of its subsidiaries under any provision of any applicable
Bankruptcy Law, (x) the Restructuring Documents shall be reasonably satisfactory
to the Consenting Holders and shall not provide for or be modified in a manner
that is materially adverse to the Consenting Holders or materially inconsistent
with any of the material terms or conditions of this Agreement or the Term
Sheet, (xi) EHI shall not have withdrawn or revoked the Exchange Offer or have
announced publicly its intention not to pursue the Exchange Offer, (xii) the
Management Incentive Plan shall have been approved and implemented, (xiii) the
Financial Restructuring shall have received any other material necessary
consents from third parties, (xiv) EHI shall have received an opinion with
respect to its solvency from a nationally recognized investment banking or
accounting firm or such other firm acceptable to POF and Power and (xv) EHI and
its subsidiaries shall have operated their businesses in the ordinary course
since December 28, 2002, except as contemplated hereby, consistent with past
practices, through and including the closing of the Exchange Offer.  In the
event of failure of one or more of such conditions applicable to a Consenting
Holder, such Consenting Holder may, by written notice to JFL, terminate this
Agreement; provided, that such right to terminate shall not be available to a
Consenting Holder if the Contingency Plan would be required to be implemented
pursuant to this Agreement and the Term Sheet or if such Consenting Holder has
breached in any material respect its obligations under this Agreement, which
breach shall have proximately contributed to the occurrence of the failure of
the Financial Restructuring to be consummated.

 

c.               Any party hereto may terminate its obligations hereunder if the
Financial Restructuring is not completed on or before July 30, 2003; provided,
that confirmation of the Contingency Plan by the bankruptcy court may occur
after such date so long as the related proceedings with respect thereto shall
have been commenced prior to such time.

 

d.              In the event of termination of this Agreement by EHI or JFL
pursuant to this Section 9, the Financial Restructuring shall also be
terminated. In the event of the termination of this Agreement by a Consenting
Holder pursuant to this Section 9, the Financial Restructuring shall also be
terminated unless the remaining parties hereto reasonably determine in good
faith that the requisite consents are nonetheless reasonably obtainable in order
to effect the Financial Restructuring on the terms and conditions described
herein, in which case this Agreement shall not terminate as to the
non-terminating parties.  Subject to the preceding sentence, upon the
termination of this Agreement, the obligations of JFL, EHI and each Consenting
Holder shall cease and no nonbreaching party will have any liability to any
other party hereunder; provided, however, that no such termination shall relieve
any party from liability for any willful breach of this Agreement prior to the
effectiveness of such termination.  Upon the termination of this Agreement by a
party hereto after which, upon agreement of the remaining parties, this
Agreement nonetheless continues in effect, the obligations of the terminating
party and the other parties in respect of the terminating party shall cease and
the terminating party will not have any liability to any other party hereunder

 

11

--------------------------------------------------------------------------------


 

and the other nonbreaching parties shall not have any liabilities to the
terminating party; provided, however, that no such termination shall relieve the
terminating party from liability for any willful breach of this Agreement prior
to the effectiveness of such termination.

 

10.                                 Representations and Warranties; Covenants. 
Each of EHI, JFL and each Consenting Holder represents and warrants to each
other that the following statements are true, correct and complete, as to
itself, as of the date hereof:

 

a.               Power and Authority.  It has all requisite power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement.

 

b.              Authorization.  The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

 

c.               Consents.  The execution, delivery and performance by it of
this Agreement do not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
national, federal, state or other governmental authority or regulatory body,
except, in the case of effecting the Contingency Plan, such filings as may be
required by applicable Bankruptcy Laws.  EHI represents and warrants to JFL and
each Consenting Holder that (i) the consents of the Consenting Shareholders and
JFL and its affiliates constitute all the consents necessary to effectuate the
Charter Amendment, and (ii) it has no outstanding securities other than the Old
Equity Securities, the Warrants and the Existing Notes.

 

d.              Binding Obligation.  This Agreement is the legally valid and
binding obligation of it, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 

e.               Representation by Counsel.  Each party hereby acknowledges that
it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement.

 

f.                 Investment Intent and Status.  Such Consenting Holder is
acquiring the securities it receives in the Financial Restructuring (the
“Applicable Securities”) for its own account for investment only and not with a
view to, or for resale in connection with, any public sale or distribution
thereof in violation of applicable securities laws.  Such Consenting Holder is
(A) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), or (B) an
institutional “accredited investor” as defined in subparagraph (1), (2), (3) or
(7) of Rule 501(a) under the Securities Act.

 

g.              Adequate Information.  Such Consenting Holder has adequate
information concerning the business, finances and operations, condition
(financial and otherwise), results of operations, properties, plans and
prospects of EHI to

 

12

--------------------------------------------------------------------------------


 

make an informed decision regarding the making of the Bridge Loans, the sale of
the Existing Notes, or the reclassification of Old Equity Securities, as the
case may be, in exchange for the Applicable Securities, and has independently
and without reliance upon EHI made its own analysis and decision with respect
thereto.  Such Consenting Holder and its advisors have such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of an investment in the Applicable Securities, have all
information deemed by them to be necessary or appropriate to evaluate the risks
and merits of an investment in the Applicable Securities, and have received all
information requested by them from EHI.  Such Consenting Holder has been
afforded the opportunity to ask questions of EHI and has received satisfactory
answers to any such inquiries.  Such Consenting Holder understands that its
investment in the Applicable Securities involves a high degree of risk.

 

h.              No General Solicitation.  No form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) will be used by such party or any of its representatives in connection with
the Financial Restructuring, including, but not limited to, articles, notices or
other communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

i.                  No Litigation.  There is no action, claim, suit, demand,
hearing, notice of violation or deficiency, or proceeding, domestic or foreign,
pending, or, to the knowledge of such party threatened, against or that affects
such party that would reasonably be expected to prevent the consummation of or
materially impair or materially delay any of the transactions contemplated by
the Financial Restructuring.

 

j.                  No Registration.  Assuming the accuracy of the
representations in Sections 10(f) and 10(h) above, EHI represents and warrants
that it is not, and will not be, necessary in connection with the offer, sale
and delivery of the securities by EHI in any of the transactions contemplated by
the Financial Restructuring to register any such securities under the Securities
Act.

 

k.               Disclosure.  Each of EHI and JFL represents and warrants that
to their actual knowledge, there is no fact or condition that materially
adversely affects or threatens the assets, business, prospects, financial
condition, or results of operations of EHI and its subsidiaries (on a
consolidated basis), or the consummation of the transactions contemplated by
this Agreement, that has not been disclosed in writing to the Consenting
Noteholders.  In addition, each of EHI and JFL covenants to and agrees with each
Consenting Noteholder that no Restructuring Document (including any document
incorporated by reference therein) provided to any holder of EHI’s securities in
connection with the offering of any securities or the solicitation of any
consents will contain any untrue statement of a material fact or will omit to
state a material fact necessary to make the statements made therein, in light of
the circumstances under which they were made, not misleading.

 

13

--------------------------------------------------------------------------------


 

l.                  Restricted Securities.  Such Consenting Holder acknowledges
that the Applicable Securities will not be registered under the Securities Act
by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act and that they must be held indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from registration.

 

11.                                 Effectiveness.  This Agreement shall not
become effective and binding on the parties hereto unless and until counterpart
signature pages hereto shall have been executed and delivered by the parties
hereto.

 

12.                                 Amendments.  This Agreement may not be
modified or amended except in writing signed by EHI, JFL and each Consenting
Holder.

 

13.                                 Governing Law; Jurisdiction.  This Agreement
shall be construed in accordance with, and this Agreement and all disputes
hereunder shall be governed by, the laws of the State of New York, including
without limitation, Sections 5-1401 and 5-1402 of the New York General
Obligations Laws and Rule 327(b) of the New York Civil Practice Laws and Rules. 
By its execution and delivery of this Agreement, each party hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
in any such action, suit or proceeding, shall be brought in any federal or state
court of competent jurisdiction in the Borough of Manhattan of the City of New
York.

 

14.                                 Specific Performance.  It is understood and
agreed by each of the parties hereto that money damages would not be a
sufficient remedy for any breach of this Agreement by any party and each
non-breaching party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy of any such breach.

 

15.                                 Survival.  Upon the closing of the Financial
Restructuring or the termination of this Agreement in accordance with Section 9
hereof, the respective representations, warranties, covenants and agreements of
the parties hereto shall terminate and shall not survive the termination of this
Agreement.

 

16.                                 Headings.  The headings of the Sections,
paragraphs and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation hereof.

 

17.                                 Limitation on Assignment; Successors and
Permitted Assigns; Several Obligations.  None of the parties hereto may assign
any of their respective rights or obligations under this Agreement.  This
Agreement is intended to bind and inure to the benefit of the parties and their
respective successors, permitted assigns, heirs, executors, administrators and
representatives.  The agreements, representations and obligations of each of
EHI, JFL and each of the Consenting Holders under this Agreement are, in all
respects, several and not joint.

 

18.                                 Notice.  Notices given under this agreement
shall be to:

 

If to JFL or EHI:

 

c/o J.F. Lehman & Company, Inc.
450 Park Avenue

 

14

--------------------------------------------------------------------------------


 

New York, NY  10022
Attn:  Stephen L. Brooks
Fax:  212-634-1155

 

with a copy to:

 

Gibson Dunn & Crutcher LLP
200 Park Avenue, 47th Floor
New York, NY  10166
Attn:  Conor D. Reilly
Fax:  212-351-4035

 

If to the Consenting Noteholders:

 

Oaktree Capital Management, LLC
333 South Grand Avenue
Los Angeles, CA  90071
Attn:  Jordan Kruse
Fax:  (213) 830-6394

 

with copies to:

 

Oaktree Capital Management, LLC
1301 Avenue of the Americas, 34th Floor
New York, NY  10019
Attn:  Vincent Cebula
Fax:  (212) 284-1949

 

GFI Energy Ventures, LLC
11611 San Vincente Boulevard, # 710
Los Angeles, CA  90049
Attention:  Mr. Ian A. Schapiro
Fax:  (310) 442-0540

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA  90071
Attn:  Jeffrey H. Cohen
Fax:  (213) 687-5600

 

If to the Consenting Shareholders:

 

PPM America, Inc.
225 West Wacker Drive, Suite 1200
Chicago, IL  60606
Attn:  Joseph Dimberio
Fax:  (312) 634-0044

 

15

--------------------------------------------------------------------------------


 

and

 

Indosuez Capital
666 Third Avenue, 9th Floor
New York, NY  10017
Attn:  Curt Lueker
Fax:  (646) 658-2203

 

with copies to:

 

Schwartz, Cooper, Greenberger & Krauss
180 North LaSalle Street, Suite 2700
Chicago, IL  60601
Attn:  James Greenberger
Fax:  (312) 782-8416

 

19.                                 Prior Negotiations; Exhibits.  This
Agreement, together with all Exhibits hereto, supersede all prior negotiations
and written and oral understandings and agreements with respect to the subject
matter hereof and is intended as the final and complete expression of the
parties’ agreement.  If there are any inconsistencies between the terms
contained in this Agreement and in the Term Sheet, this Agreement shall
control.  In the event of any inconsistency between the terms set forth in this
Agreement or in the Term Sheet, on the one hand, and in any other Exhibit
attached hereto, on the other hand, such Exhibit shall control.

 

20.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same Agreement.  Faxed signatures
shall be valid and binding for all purposes.

 

21.                                 No Third Party Beneficiaries.  Unless
expressly stated herein, this Agreement shall be solely for the benefit of the
parties hereto and no other person or entity.

 

22.                                 Fees.  Other than fees and expenses relating
to the Bridge Notes, the Credit  Facility Amendment, the Exchange Offer and for
legal, tax and accounting work, no fees will be paid by EHI to JFL, POF or
Power.  Accrued fee balances owing to JFL by EHI shall be cancelled for no
consideration.  All of JFL, POF and Power shall be entitled to reimbursement for
reasonable and customary out of pocket expenses (including fees and expenses of
counsel).  Other than as specifically set forth in this Section 22, each party
shall pay its own fees and expenses, including those of its counsel, incurred in
the negotiation, preparation and consummation of this Agreement and the
transactions contemplated hereby.

 

[the remainder of this page is intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

ELGAR HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John P. Mei

 

 

 

Name:  John P. Mei

 

 

Title:

Vice President, Finance, and Chief
Financial Officer

 

 

 

 

 

 

 

J.F. LEHMAN EQUITY INVESTORS I, L.P.

 

 

 

 

 

 

 

By:

J.F.L. Investors, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Donald Glickman

 

 

 

Name:  Donald Glickman

 

 

Title:  Managing Member

 

 

 

 

 

 

 

Consenting Shareholders:

 

 

 

 

JACKSON NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

By:

PPM America, Inc., its Agent

 

 

 

 

 

 

 

By:

/s/ Joseph E. Dimberio

 

 

 

Name:  Joseph E. Dimberio

 

 

Title:  Partner

 

 

 

 

 

 

 

OLD HICKORY FUND I, L.L.C.

 

 

 

 

By:  PPM America, Inc., as Manager

 

 

 

 

 

 

By:

/s/ Joseph E. Dimberio

 

 

 

Name:  Joseph E. Dimberio

 

 

Title:  Partner

 

17

--------------------------------------------------------------------------------


 

 

INDOSUEZ ELECTRONICS PARTNERS

 

 

 

By:

Indosuez CM  II, Inc., its Managing
General Partner

 

 

 

 

 

 

 

By:

/s/ Thierry de Vergnes

 

 

 

Name:  Thierry de Vergnes

 

 

Title:  Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Malcolmson

 

 

 

Name:  Michael Malcolmson

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

 

 

Consenting Noteholders:

 

 

 

 

OCM PRINCIPAL OPPORTUNITIES FUND II, L.P.

 

 

 

 

By:

Oaktree Capital Management, LLC,
its General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen A. Kaplan

 

 

 

Name:  Stephen A. Kaplan

 

 

Title:  Principal

 

 

 

 

 

 

 

By:

/s/ Vincent J. Cebula

 

 

 

Name:  Vincent J. Cebula

 

 

Title:  Managing Director

 

 

 

 

OCM/GFI POWER OPPORTUNITIES FUND, L.P.

 

 

 

 

By:

GFI Energy Ventures LLC,
its General Partner

 

 

 

 

By:

/s/ Ian Schapiro

 

 

 

Name:  Ian Schapiro

 

 

Title:  Chief Financial Officer

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

Consenting Shareholders

 

 

 

Number of Shares of Stock Beneficially Owned
as of the Date Hereof
(Excluding Accrued Dividends on Series A)

 

 

 

 

 

Series A

 

Series B

 

Series C

 

No. of Warrants

 

Jackson National Life Insurance Company

 

7,880

 

525

 

420

 

557,500

 

Old Hickory Fund I, L.L.C.

 

120

 

8

 

6

 

8,490

 

Indosuez Electronics Partners

 

2,000

 

146

 

117

 

141,498

 

 

Consenting Bondholders

 

Beneficial Owner

 

Principal Amount of Existing Notes
Beneficially Owned as of the Date Hereof

 

OCM Principal Opportunities Fund II, L.P.

 

$

16,950,000

 

OCM/GFI Power Opportunities Fund, L.P.

 

$

49,100,000

 

 

19

--------------------------------------------------------------------------------